Title: To Benjamin Franklin from Nathan Whiting, 16 January 1754
From: Whiting, Nathan
To: Franklin, Benjamin


Dear Sir
New York Jany 16 1754
In my passage to N York I met the Post by whom Received your Letter by it percieve you have Suspended the Building your Printing office for the present. I shall be sorry If in the Cost we made upon it we inhanced the price more than we ought, and by that means hinderd your proceeding but I believe we did Not, however should be Glad it might Not Cost you the money, and suppose It would Cost as little perhaps less now than ever. As to the terms we proposed of your advancing £50 Sterling now we should Not have insisted on, but willingly have first Erected the building or part and then we might have known the Just Amount of the bills. As to the trouble we have been at already tis Nothing. We are glad to have it in our power to render you any agreable Service, we have contracted with a Man for Brick Stone and lime to be deliverd early In the Spring and advanced to him Goods at Cash price on That Account but I believe we shall have no great difficulty to perswade him to pay us for the Goods in Some other way. If not Can dispose probably of those Articles.
I am obliged to you for your care in gitting our money of Mr. Willing. We desired you in our last if you did not Join It with some of your own to remit into the hands of Messrs. Livingston & Alexander that I might remit it with other Cash, as it is now too late (the last, fall Ships having sail’d a few Day since) I desire you would remit it to Mr. Alexander Champion in London either in Cash or Goods bills, if before the Reciept of this you have not orderd it to N York, if you have I shall Leave orders for the disposal of it with the Gentleman mentiond. And before I conclude this Subject must ask your pardon for giving You so much trouble about it. I am &c.
N Whiting
 Endorsed: Copy of Letter to Mr Franklin concerning Printing House.
